DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 4,902,099; hereinafter Okamoto ‘099). 
Okamoto ‘099 shows the structure claimed including a lower microwave connector bushing and an upper bushing (Figure 2A), the lower bushing having a longitudinal axis is removably positioned within a microwave cavity where a microwave magnetic field is generated by a generator (10 and 101); also see Figures  5 and 6), the upper bushing connected with the lower busing in spaced coaxial relation as illustrated in Figure 2A,  and a plurality of electromagnetic field shaping elements/rods arranged 
However, Okamoto ‘099 shows in another embodiment wherein a plasma generator/adapter is provided with a lower tip portion and an upper tip portions that are connected to a microwave generator via an inner conductor and an outer conductor, respectively (145; also, see Figure 8C). 
Thus, it would have been obvious to one of ordinary skill in the art to adapt the upper bushing of Figure 2A as a microwave connector that is connected to a microwave generator/magnetron to generate the plasma discharge as known in the art. 
With respect to claim 2, Okamoto ‘099 shows the lower microwave connector bushing can include a cylindrical external connection as shown by the inner conductor as illustrated in Figure 8C. 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto ‘099 as applied to claims 1-3 above and further in view of Okamoto et al (US 4,908,492; hereinafter Okamoto ‘492) and Okano et al (JP 11-162694).  
Okamoto ‘099 shows the structure claimed including the electromagnetic field shaping elements/rods but does not show that the elements/rods are spiral. 
Okamoto ‘492 shows it is known to provide electromagnetic field shaping elements (20) in spiral. 

In view of Okamoto ‘492 and Okano, it would have been obvious to one of ordinary skill in the art to adapt Okamoto ‘099 with the electromagnetic field elements/rods that are shaped in spiral as an alternative arrangement that can also predictably produce the toroidal plasma as known in the art. 
With respect to claim 7, Okano shows it is known to form the plasma generating adapter which is formed with the electromagnetic shaping elements that are arranged between an upper and lower bushing wherein the elements as well as the upper and lower bushings include a dielectric cylinder including a metal layer surface. Also, see Figure 5, and para. 0017 and 0019.
Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
Applicant argues Okamoto ‘099 shows a coil which is used to generate electromagnetic field wherein no such electromagnetic field is possible without a current flowing through the coil. It is noted that such coil can be provided with a permanent magnet which does not require the current, and thus the applicant’s argument is not deemed persuasive. Furthermore, it is noted that Okamoto ‘099 shows the microwave cavity where the microwave electromagnetic field is generated via the microwave generator (10 or 101) along with the magnet (100) that meets the recited claim of the microwave cavity and the microwave electromagnetic field generator. 

Regarding Okano, it is noted that Okano is applied to show that the electromagnetic fields shaping elements can take other various shapes including the spiral form, and as Okano is in the same field of endeavor which is in the field of discharging plasma which would also predictably produce the shaped plasma as known the Okamoto ‘922 and Okamoto ‘492 references. Thus, the combination is deemed proper. 
Thus, as the applied art shows the microwave cavity having a plurality of electromagnetic field shaping elements, which produces a shaped plasma including a doughnut/toroidal shape, the claimed invention is deemed met as stated in the ground of rejection,
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SANG Y PAIK/Primary Examiner, Art Unit 3761